NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Argued December 3, 2015 
                               Decided February 2, 2016 
                                             
                                         Before 
 
                    DIANE P. WOOD, Chief Judge 
                     
                    DANIEL A. MANION, Circuit Judge 
                     
                    DAVID F. HAMILTON, Circuit Judge 
 
No. 15‐1475 
 
UNITED STATES OF AMERICA,                      Appeal from the United States District 
      Plaintiff‐Appellee,                      Court for the Southern District of 
                                               Indiana, Terre Haute Division. 
      v.                                        
                                               No. 14‐CR‐00019 
CALVIN T. BROWN, a/k/a C‐MURDER,                
      Defendant‐Appellant.                     Jane E. Magnus‐Stinson, 
                                               Judge. 
 
                                           
                                           
                                      O R D E R 
 
       The district court convicted Calvin T. Brown at a bench trial of two counts of 
attempted possession with intent to distribute five grams or more of methamphetamine. 
He challenges his convictions, arguing that the evidence was insufficient to sustain his 
convictions and that the attempt statute under which he was convicted, 21 U.S.C. § 846, 
is void for vagueness. For the following reasons, we affirm the district court. 
        
        
No. 15‐1475                                                                         Page 2 
 
I.     Background 
        
       Calvin Brown was swept up in a large‐scale investigation of a drug distribution 
organization run by Wesley Hammond. Hammond used a contraband cell phone to sell 
drugs while incarcerated in an Indiana state prison and relied on his associates to 
complete sales. Based on the evidence obtained from a wiretap of Hammond’s phone, 
Brown was indicted on one count of conspiracy to possess with intent to distribute 
methamphetamine and two counts of attempting to possess with intent to distribute five 
grams or more of methamphetamine. 
        
       At the bench trial, the pertinent evidence consisted of: 
        
       1) Several intercepted mobile phone calls and text messages between 
          Brown and Hammond in which Brown negotiated the purchase and 
          delivery of two half‐ounces of pure methamphetamine (the deliveries 
          occurred on February 16 and March 2, 2013);   
       2) Intercepted calls and messages between Hammond and his supplier, 
          Ivan VanBuren, as well as his distributor, Dewayne Perry;   
       3) A package of methamphetamine that was discussed in the 
          communications, but not meant for Brown;   
       4) A surveillance video of Brown entering and leaving Perry’s residence 
          recorded shortly after Brown arranged with Hammond to purchase 
          methamphetamine at Perry’s residence;   
       5) The testimony of the FBI agent in charge, Special Agent Edward M. 
          Wheele, who described the events of the investigation and interpreted 
          the more obscure communications; and   
       6) The testimony of two women who also bought drugs from Hammond 
          and Perry to sell and use, but had no knowledge of Brown. 
        
Brown did not dispute that the evidence showed he made the two purchases of 
methamphetamine. But he did dispute that he was involved in a conspiracy to distribute 
methamphetamine and that he intended to distribute the drugs he purchased.   
        
       The district court acquitted Brown of the conspiracy charge after finding that 
there was no evidence that Brown had agreed to participate with Hammond in an 
arrangement involving mutual dependence, cooperation, or assistance in distributing 
drugs. Specifically, the district court found that there was no evidence of the multiple 
large quantity purchases on credit that are quintessential evidence of a conspiratorial 
No. 15‐1475                                                                            Page 3 
 
agreement to distribute drugs. See United States v. Brown, 726 F.3d 993, 1003 (7th Cir. 
2013) (involving a different Brown). There was also no physical evidence seized from 
Brown such as drug paraphernalia or ledgers; no evidence that Hammond or his 
associates warned Brown about police or competitors; no evidence of a relationship 
between Brown and VanBuren; no evidence of an agreement to share profits or of 
commissions; and no evidence that Hammond instructed Brown on how, where, or to 
whom he should sell drugs. There was evidence that Brown agreed with Hammond to 
buy drugs on two occasions. But the district court found this agreement, by itself, was 
insufficient to support a conspiracy charge even though Hammond knew that Brown 
intended to distribute the drugs. See id. at 998. 
         
        The two charges of attempted possession with intent to distribute turned out 
differently. The district court found that Brown admitted, and the government proved 
beyond a reasonable doubt, that Brown attempted and succeeded at purchasing a half 
ounce of methamphetamine from Hammond on two occasions. According to the district 
court, these purchases constituted the substantial step necessary for attempt. See United 
States v. Morris, 549 F.3d 548, 550 (7th Cir. 2008). For its finding that Brown made the 
purchases with the intent to distribute the drugs, the district court relied on the 
testimony of Special Agent Wheele and the two women who also bought drugs from 
Hammond and Brown’s own words. All witnesses testified that the half‐ounce 
quantities Brown purchased were inconsistent with personal use. But the district court 
relied more on Brown’s own words captured by the wiretap. In conversations with 
Hammond about his drug purchases, Brown said: “but no, they supposed to be riding 
down on me, too”; “and what time you going to have cuz get at me because I got some 
[expletive]s on deck too”; and “white boy slides through, give him a quad, like, man.” 
The district court relied on its own inferences to find beyond a reasonable doubt that 
these statements in context proved Brown’s intent to deliver. The district court found 
Brown guilty of both attempt counts. 
         
        Although not referenced in the district court’s ruling, the evidence also included a 
conversation a few days after Brown’s first purchase in which Brown describes to 
Hammond the effect the drugs had on another person: Brown tells Hammond, “So I’m 
like [expletive] it, I’m like this bitch tripping, like on nothing cuz, like some dope fiend.” 
To which Hammond responded, “This is what I want to tell you, that’s [expletive] uncut, 
they can’t make em do that.”1   
                                                 
1  Special Agent Wheele testified that this conversation meant that the methamphetamine provided by 

Brown was 100 percent pure, with no inert substances to make it less strong. The two women who also 
No. 15‐1475                                                                            Page 4 
 
II.     Analysis 
 
        Brown raises two issues on appeal: 1) whether the government’s evidence of his 
intent to distribute methamphetamine and of the substantial step in furtherance of the 
crime was insufficient to support his convictions; and 2) whether the statute under 
which he was convicted is unconstitutionally vague. 
 
A.      Sufficiency of the Evidence 
 
        To succeed on his claim of insufficient evidence, Brown faces a high hurdle: “we 
reverse only if, after viewing the evidence in the light most favorable to the government, 
we determine that no rational trier of fact could have found the defendant guilty beyond 
a reasonable doubt.” United States v. Doody, 600 F.3d 752, 754 (7th Cir. 2010). To obtain 
Brown’s convictions for attempted possession with intent to distribute 
methamphetamine, the government was required to show that 1) Brown acted with the 
specific intent to possess methamphetamine with the intent to distribute it; and 2) Brown 
engaged in conduct which constituted a substantial step toward the commission of the 
offense. United States v. Stallworth, 656 F.3d 721, 728 (7th Cir. 2011). Brown argues that the 
evidence was insufficient to establish both that he had the intent to distribute the drugs 
he purchased and that he took a substantial step.   
         
        The first question, then, is whether a rational trier of fact could have found 
beyond a reasonable doubt that Brown intended to distribute the drugs he purchased. 
Brown points to weaknesses in the testimony that his drug purchase amounts were 
inconsistent with personal use and to the sparsity of the evidence concerning what he 
did with the drugs he purchased. And the evidence was indeed sparse. The government 
did not identify “white boy,” the persons who were “riding down” on Brown, the others 
who were “on deck too,” or the woman who was “tripping … like some dope fiend.” 
Nor did the government present evidence of an intent to distribute to anyone else. In 
finding that Brown had the requisite intent, all that the district court had to rely on was 
the purchase amounts and the recorded telephone and text message conversations 
mentioned above. Nonetheless, after viewing the evidence in the light most favorable to 
the government, we hold that it was enough for a rational trier of fact to find beyond a 
reasonable doubt that Brown had the intent to distribute. Although the drug quantities 
may have been small enough for personal use, the evidence was that this was not likely, 
                                                                                                                                                             
bought drugs from Hammond for personal use and distribution testified that the methamphetamine they 
received was likewise pure. 
No. 15‐1475                                                                           Page 5 
 
especially given that there was no evidence that Brown was a serious methamphetamine 
user. Furthermore, the government was not required to show that Brown actually 
distributed the drugs he purchased, but that he intended to distribute them. Not only do 
the conversations support this, they support the finding that Brown distributed the 
drugs he successfully purchased from Hammond to at least one woman.   
         
        In an effort to demonstrate the insufficiency of this evidence, Brown compares his 
case to United States v. Cea, 914 F.2d 881 (7th Cir. 1990). In Cea, there was ample evidence 
to support a conspiracy conviction, namely, that Cea agreed to possess cocaine with the 
intent to distribute it. Id. at 885–87. However, there was insufficient evidence to support 
a conviction for attempt to possess cocaine with the intent to distribute it, because the 
evidence of a substantial step was lacking. Cea agreed over the telephone to “be over 
shortly” to buy the drugs and was arrested upon leaving his home shortly thereafter. Id. 
at 887–89. There was no evidence in Cea of where the deal was to take place, where Cea 
was going, where he was arrested, and whether he even had the money on him 
necessary to complete the transaction. We held that more evidence of a substantial step 
was necessary. Id. at 889. Brown argues that the government should have shown the 
same level of intent for his attempt conviction as it did for Cea’s conspiracy conviction. 
We disagree. Cea represents the upper end of the spectrum. The evidence of intent in Cea 
demonstrated that “[n]o one could have tried any harder than Cea to culminate the 
deal.” Id. at 887. The government was not required to establish the same “untiring effort” 
in Brown’s case. Id. 
         
        The second question is whether a rational trier of fact could have found beyond a 
reasonable doubt that Brown took a substantial step in furtherance of the crime. 
According to Brown, the substantial step in his case was his brief visit to Perry’s 
residence that was recorded by a surveillance camera, a fact reminiscent of Cea. But 
unlike Cea, the government presented not only evidence that Brown told Hammond that 
he was going to pick up the drugs, but evidence that Brown arrived at the transaction 
location, that he spent five minutes there, and that Perry was present during this time. 
Moreover, the district court found that Brown took a more substantial step than his visit 
with Perry. Brown also took the substantial step of making all the arrangements to pick 
up his two half‐ounce purchases of methamphetamine and actually possessing them. 
Brown did not contest that he made these purchases. The district court found that the 
government had proved them beyond a reasonable doubt, not only from the 
surveillance video, but from the wiretapped telephone and text message conversations 
as well. After viewing the evidence in the light most favorable to the government, we 
hold that this was enough for a rational trier of fact to find beyond a reasonable doubt 
No. 15‐1475                                                                              Page 6 
 
that Brown took a substantial step in furtherance of the crime. See United States v. 
Magana, 118 F.3d 1173, 1198–99 (7th Cir. 1997) (holding that evidence of telephone 
conversations and a visit to a dealer’s house that showed the defendant obtained the 
cocaine he sought was sufficient to uphold a conviction for attempted possession with 
intent to distribute cocaine). The evidence, therefore, was sufficient to support Brown’s 
convictions. 
 
B.      Void for Vagueness Challenges 
 
        We review a constitutional challenge to a federal statute de novo. United States v. 
Wilson, 73 F.3d 675, 678 (7th Cir. 1995). According to Brown, his conviction under 21 
U.S.C. § 846, the attempt statute, violates due process because the statute fails to give 
notice of the conduct it prohibits, rendering it void for vagueness. A statute must 
provide a person of ordinary intelligence fair notice of what is prohibited and provide 
enough of a standard that “seriously discriminatory enforcement” is neither authorized 
nor encouraged. United States v. Jones, 689 F.3d 696, 700 (7th Cir. 2012), abrogated on other 
grounds by Johnson v. United States, 135 S. Ct. 2551 (2015). If a statute does not provide this 
clarity, then its vagueness renders it void. Id. Brown claims that § 846 fails to meet this 
requirement because it does not define attempt or set forth the elements of an attempt 
offense, but only sets out the penalties for committing an attempt offense. Brown further 
asserts that since the statute fails to provide a standard, it has improperly delegated the 
authority to define attempt crimes to the courts, in violation of the separation of powers 
doctrine. See Jones, 689 F.3d at 702.   
         
        A simple examination of the statute’s language shows that is not the case: “Any 
person who attempts or conspires to commit any offense defined in this subchapter shall be 
subject to the same penalties as those prescribed for the offense, the commission of 
which was the object of the attempt or conspiracy.” 21 U.S.C. § 846 (emphasis added). 
Clearly, the conduct prohibited by § 846 is attempting to conduct another crime under 
the subchapter, in this case § 841. It is § 841 that defines the crime of possession with 
intent to distribute. 21 U.S.C. § 841(a)(1). And, it is § 841, not § 846, that ultimately 
specifies the penalty for Brown. 21 U.S.C. § 841(b)(1)(B)(viii). The fact that Congress did 
not define the word “attempt” in the statute does not render it vague. Congress need not 
define every term, and a court may rely on the ordinary and natural meaning of words. 
General terms can still give fair and clear warning even if the specific facts at issue are 
not specified by the statute. See United States v. Lanier, 520 U.S. 259, 271 (1997); Smith v. 
United States, 508 U.S. 223, 228 (1993); United States v. Cueto, 151 F.3d 620, 635 (7th Cir. 
1998). 
No. 15‐1475                                                                     Page 7 
 
 
III.  Conclusion 
 
      Because the evidence was sufficient to support Brown’s conviction for attempted 
possession with intent to distribute five grams or more of methamphetamine, and the 
attempt statute under which he was convicted is not unconstitutionally vague, we 
AFFIRM the judgment of the district court.